Citation Nr: 0118746
Decision Date: 07/18/01	Archive Date: 09/12/01

DOCKET NO. 97-19 958               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for a back disorder.

2. Entitlement to service connection for a heart disorder.

REPRESENTATION

Appellant represented by: Fred J. Fleming, attorney

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION 

The veteran served on active duty from January 1954 to December
1955.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a January 1997 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs (VA) Regional Office (RO).
The RO denied reopening claims for service connection for a back
disorder and varicose veins of both legs and denied service
connection for a heart disorder.

In September 1997, the veteran presented oral testimony before a
Hearing Officer at the RO; a transcript of which has been
associated with the claims file.

In July 1998, the veteran testified at a personal hearing before
the undersigned Board Member; a transcript of which has been
associated with the claims file.

In November 1999, the Board reopened the claim for service
connection for varicose veins and granted service connection. The
Board also denied reopening the claim for service connection for a
back disorder and denied service connection for a heart disorder.
The veteran appealed the decision, but only as to the claims for
whether new and material had been submitted to reopen the claim for
service connection for a back disorder and entitlement to service
connection. for a heart disorder, to The United States Court of
Appeals for Veterans Claims (the Court).

The parties filed a joint motion for remand, which the Court
granted in December 2000. In the joint motion for remand, the
parties noted that enactment of the Veterans Claims Assistance Act
of 2000 (VCAA) had occurred and that the veteran's claims must be
remanded for readjudication under the new law, citing to Karnas v.
Derwinski, 1 Vet. App. 308, 313 (1991).

- 2 -

REMAND

Enactment of the VCAA has enhanced VA's duty to assist a veteran in
developing the facts pertinent to his claim and expanded its duty
to notify the veteran and his representative, if any, concerning
the aspects of claim development. See VCAA, Pub. L. No. 106-475,
114 Stat. 2096 (2000); Veterans Benefits and Health Care
Improvement Act of 2000, Pub. L. No. 106-419, 104 (2000).

This legislation requires VA to provide a medical examination or
obtain a medical opinion when such an examination or opinion is
necessary to make a decision on the claim. An examination or
opinion is necessary to make a decision on the claim when the
record (1) contains competent evidence that the claimant has a
current disability or persistent or recurrent symptoms of the
disability; (2) contains evidence which indicates that the
disability or symptoms may be associated with the claimant's active
duty; and (3) does not contain sufficient medical evidence for VA
to make a decision.

The veteran has brought forth competent evidence of various
diagnoses of a heart disorder, such as mitral insufficiency,
anterior myocardial ischemia, history of angina, and
arteriosclerotic heart disease. Additionally, the veteran has
attributed the heart disorder to service. As the Board finds that
there is insufficient medical evidence to make a decision on this
claim, a VA examination, to include a medical opinion, is necessary
to make a decision on this claim.

In an April 2001 letter, the veteran's attorney informed VA that
there are additional private medical records and VA treatment
records that must be obtained prior to readjudication of the
veteran's claims. As to the private facilities, the veteran's
attorney stated there are medical records at Springhill Memorial
Hospital and Mobile Infirmary Medical Center, both in Mobile,
Alabama, that should be obtained. The Board notes that the veteran
had previously submitted VA Forms 21 - 4142, Authorization and
Consent to Release Information to VA, in August 1996 for various
private facilities and private physicians. Two of the private
facilities named

- 3 -

by the veteran were Springhill Memorial Hospital and Mobile
Infirmary Medical Center. The RO requested and received medical
records related to treatment the veteran had at these two
facilities, with the latest treatment at both facilities being in
1995. Thus, if the veteran has not received treatment from either
of these facilities since 1995, he should inform VA that those
records need not be obtained. However, if he has received treatment
since that time, the veteran should complete the VA Forms 21-4142
so that VA may obtain the treatment records since 1995.

The Board further notes that at the time the veteran submitted the
VA Forms 21 - 4142's in August 1996, he submitted authorizations
for a private facility, USA Medical Center (which the veteran
testified at the July 1998 Board hearing was now called the
University of South Alabama Medical Center), and a private
physician, Dr. Mostellar. The RO wrote letters to both, but
received no records.

The new legislation requires, in part, that the Secretary of VA
make reasonable efforts to obtain relevant records that the
claimant adequately identifies to the Secretary and authorizes the
Secretary to obtain. If the Secretary is unable to obtain all of
the relevant records, the Secretary is to notify the claimant that
the Secretary is unable to obtain the records and is to state the
efforts that were taken to obtain those records and describe any
further action that the Secretary will take with respect to the
claim. Thus, the RO must make another attempt to obtain the records
from the University of South Alabama Medical Center and Dr.
Mostellar.

Additionally, the Board notes that one of the purposes for the
December 1998 remand was to obtain private medical records that the
veteran had identified at the July 1998 Board hearing.
Specifically, the veteran stated he had received treatment from Dr.
Seman and Dr. Dougherty for his back. In a January 1999 letter, the
RO informed the veteran that he should submit the enclosed VA Forms
21-4142 for the above two physicians so that VA could obtain their
medical records. The record reflects that the veteran did not
respond to the RO's request.

The Board is placing the veteran and his attorney on notice that
the Court has stated that "[t]he duty to assist is not always a
one-way street. If a veteran wishes help, he cannot passively wait
for it in those circumstances where he may or should have

- 4 -

information that is essential in obtaining the putative evidence."
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the
Board requests that the veteran assist VA in obtaining the records
it seeks to obtain in this remand.

Finally, in a May 2001 letter, the veteran's attorney informed VA
of additional private medical records with three providers-
Providence Hospital in Mobile, Alabama; Dr. Cecil L. Parker in
Mobile, Alabama; and Dr. Ralph B. Pfeiffer in Mobile, Alabama. The
RO should seek to obtain those identified private medical records.

Accordingly, the case is hereby REMANDED to the RO for the
following action:

1. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all health care providers, VA
and private, who have treated him for back and heart disorders. The
RO should inform the veteran that he should give VA release forms
to obtain the records from (1) Springhill Memorial Hospital, (2)
the Mobile Infirmary Medical Center, (3) University of South
Alabama Medical Center (formerly the USA Medical Center); (4) Dr.
Mostellar; (5) Dr. Seman; (6) Dr. Dougherty; (7) Providence
Hospital; (8) Dr. Cecil L. Parker; and (9) Dr. Ralph B. Pfeiffer.
After securing any necessary authorizations, the RO should request
copies of all indicated records which have not been previously
secured and associate them with the claims folder. If the RO cannot
obtain any of the medical records indicated by the veteran, it
should follow the proper procedures under the VCAA,,

Regardless of the veteran's response, the RO should secure any
outstanding VA treatment reports from the VA outpatient treatment
clinic in Mobile, Alabama, and the VA Medical Center in Biloxi,
Mississippi. All

- 5 -

information which is not duplicative of evidence already received
should be associated with the claims file.

2. The RO should schedule the veteran to undergo a comprehensive VA
examination to determine the nature, severity, and etiology of the
veteran's current heart disorder. The examiner must have an
opportunity to review the veteran's claims file, including the
veteran's service medical records. After reviewing the available
medical records and examining the veteran, the examiner should be
requested to provide a diagnosis for the veteran's heart disorder.
The examiner should then provide an opinion as to whether it is at
least as likely as not that the veteran's current heart disorder is
related to service. A complete rationale for any opinion expressed
should be included in the evaluation report, to include upon what
medical principles the opinion is based and citation to the
evidence of record upon which the opinion is based. The claims
folder must be made available to the examiner for review in
conjunction with the examination.

3. The RO and the veteran are advised that the Board is obligated
by law to ensure that the RO complies with its directives, as well
as those of the Court. The Court has stated that compliance by the
Board or the RO is neither optional nor discretionary. Where the
remand orders of the Board or the Court are not complied with, the
Board errs as a matter of law when it fails to ensure compliance.
Stegall v. West, 11 Vet. App. 268, 271 (1998).

6 -

4. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed.

5. Thereafter, the RO should readjudicate the veteran.'s claims for
whether new and material evidence has been submitted to reopen the
claim for service connection for a back disorder and entitlement to
service connection for a heart disorder.

If the benefits sought on appeal remain denied, the veteran and his
representative should be provided with a supplemental statement of
the case. The supplemental statement of the case must contain
notice of all relevant actions taken on the veteran's VA claims for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issues currently on
appeal. An appropriate period of time should be allowed for
response.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 7 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JEFF MARTIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 8 -



